Exhibit 10.2

[g27331keimage002.jpg]

 

2005 – 2006 STRATEGIC INCENTIVE PLAN (SIP)

TERMS AND CONDITIONS

 

Purpose

 

Reward achievement of two year goals

 

Eligibility

 

Key managers and above identified on an individual basis.

 

Performance Period

 

Two- year overlapping performance periods are used.

 

Performance
Measures

 

Funding to be based on performance versus the following measures:

•             60% overall Brunswick financial goals weighted 50% Corporate
Brunswick Value Added (BVA) and 50% Earnings per Share (EPS). BVA defined as
profits after-tax; reduced for cost of capital charge (capital to include
working, fixed and other assets; cost of capital will include debt and equity)

•             40% performance against Strategic Factors.

•             For Division employees based on Division’s strategic factor
performance

•             For headquarters employees based on average of all Division
results

•             Factors include:

•             Customer satisfaction

•             Growth in market share

•             Product innovation (percent of sales from new products)

•             Employee satisfaction

 

Funding Review and
Approval

 

The following steps will be taken to review and approve funding:

 

•             CFO will review actual results quarterly to evaluate established
accruals.

•             CEO will review performance at end of performance period and
approve funding or recommend funding to Human Resource and Compensation
Committee as appropriate.

•             Committee will review and approve funding as deemed appropriate.

 

Individual Awards

 

Individual awards will be determined on a discretionary basis using overall
Brunswick performance, evaluation of individual performance for the performance
period, target incentives as a percent of salary and covered salary (actual paid
for final year of performance period).

 

Individuals must be employed at end of performance period to receive an award,
except those terminating due to death or permanent and total disability will be
eligible to receive individual awards.

 

 

 

Timing of Award
Payments

 

As soon as practical after financial results are confirmed and appropriate
approvals obtained.

 

Nothing contained in these materials constitutes or is intended to create a
promise of an individual incentive award or a contract of continued employment. 
Employment is at-will and may be terminated by either the employee or
Corporation for any reason at any time.

 

--------------------------------------------------------------------------------